Citation Nr: 9916377	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  91-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served on active duty from May 12 to June 8, 
1970.

A claim for service connection for a psychiatric disability 
was previously before the Board of Veterans' Appeals (Board) 
in November 1976.  The Board denied the claim and the 
November 1976 decision was later upheld in a March 1978 
Reconsideration decision by the Board.  Service connection 
for a psychiatric disorder was last denied by a rating 
decision in June 1987 that found that new and material 
evidence had not been presented to reopen the appellant's 
claim.  

More recently, an application to reopen the claim for service 
connection was denied by an April 1992 decision of the Board.  
The appellant appealed the denial to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court).  Thereafter, by a May 
1993 Memorandum Decision, the Court vacated the April 1992 
decision, finding that new and material evidence had been 
presented sufficient to reopen the previously denied claim 
for service connection.  The case was remanded to the Board 
for further development and adjudication.  Thereafter, the 
Board remanded the case in December 1993, in March 1995, in 
March 1996, and in August 1997.


FINDINGS OF FACT

1.  A rating decision in June 1987 denied service connection 
for a nervous disorder on the basis that new and material 
evidence had not been presented to reopen the appellant's 
claim.  The appellant was notified of that determination and 
did not appeal.  

2.  Evidence added to the record since June 1987 is not 
cumulative or redundant of that previously of record and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  This case is not so complex or controversial that an 
opinion by an independent medical expert is needed.  

4.  The appellant does not have a chronic acquired 
psychiatric disorder; he has a personality disorder.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final, unappealed 
rating decision in June 1987 that denied service connection 
for a nervous disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (1998).  

2.  The criteria for requesting an opinion from an 
independent medical expert are not met.  38 U.S.C.A. §§ 5107, 
5109 (West 1991); 38 C.F.R. §§ 3.159, 20.901, 20.902 (1998).  

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the report of an 
enlistment examination, conducted in January 1970, indicates 
that the psychiatric examination was normal and that the 
appellant was found to be "acceptable" for military 
service.  On the history portion of that report the appellant 
marked that he had a history of nervous trouble.  The 
examiner elaborated that he had mild anxiety.  The appellant 
entered onto active duty on May 12, 1970.  The service 
medical records indicate that on May 15, 1970, he was noted 
to have a severe nervous condition and had been under the 
care of a psychiatrist for a period of three months; he was 
then taking, and had been taking, phenobarbital on a daily 
basis.  A clinic note dated three days later, at which time 
the appellant complained of "nerves," indicated that there 
was a letter from his private physician in his medical 
records stating that he should take phenobarbital three times 
a day for his nerves.  

Associated with the service medical records are letters from 
two private physicians.  One letter, dated April 29, 1970, 
from L. H. Taylor, Jr., M.D., states that he had been 
treating the appellant for several years for a nervous 
complaint, indicating that he had been taking one or two 
phenobarbital per day, "which seems to take care of this 
situation.  We feel that it should probably be continued."  
A letter from another private physician, J. P. Taylor, M.D., 
dated May 8, 1970, states that he had seen the appellant two 
or three times for anxiety in connection with his family 
situation.  That letter indicates that the appellant was 
taking one Valium at bedtime.  The physician noted that he 
had seen no evidence of any severe mental disorder in the 
appellant and felt that he was "fit for service."  

On May 19, 1970, the appellant was evaluated in the mental 
hygiene clinic.  It was noted that he had been extremely 
nervous in the early stages of basic training and, despite 
individual counseling, had had continued poor performance.  
The examiner indicated that the appellant's family history 
was unstable.  The appellant reported that his chronic 
anxiety had been so crippling that he had been unable to stay 
in school or function effectively at work.  The examiner 
reported that, on examination, the appellant was moderately 
agitated and did not demonstrate sufficient emotional 
strength to continue in basic training.  The diagnosis listed 
was moderately severe, chronic psychoneurotic anxiety 
reaction, manifested by extreme nervousness, poor performance 
in training, and moderate agitation.  The examiner noted that 
the disorder existed prior to service.  He recommended a 
medical discharge so that the appellant could continue 
psychiatric treatment in civilian life.  

A separation examination was conducted on May 21, 1970, at 
which time the examiner adopted the findings of the prior 
examiner and commented that the appellant's anxiety reaction 
existed prior to service and was not aggravated by service 
beyond the normal progression of the disease.  A Medical 
Board, convened June 4, 1970, accepted the findings of the 
previous examiners, finding that the appellant's moderately 
severe chronic anxiety reaction existed prior to service and 
was not permanently aggravated by service.  It was further 
commented that the chronic psychiatric condition may be 
progressive and made the appellant a poor risk for continued 
military service.  The appellant's separation from service 
was effective June 8, 1970.  

The appellant was hospitalized at a VA facility in December 
1975 for treatment of a pilonidal cyst.  The summary of that 
hospitalization does not mention any psychiatric complaints 
or any pertinent abnormal clinical findings or diagnoses.  

The appellant was again hospitalized at a VA facility in 
September 1976 for surgery for a recurrent pilonidal cyst.  
The summary of that hospitalization notes that he had a very 
anxious personality and was taking Valium two or three times 
per day.  The examiner indicated that he was anxious to the 
"point of being uncooperative."  

By a decision in November 1976, the Board denied service 
connection for a psychiatric disorder and a back disorder.  
The Board found that the appellant had a psychiatric history 
of anxiety prior to his entry into service for which he was 
receiving continuous treatment and that several days after 
entry into service was seen for his pre-existing psychiatric 
disability and recommended for a medical discharge.  The 
Board further found that the psychiatric symptoms in service 
represented continuing symptoms characteristic of the pre-
service nervous disorder and did not establish an increase in 
severity in the basic, chronic, pre-existing psychiatric 
disability during service.  The Board concluded that the 
appellant's pre-existing psychiatric disorder was not 
incurred in or aggravated by service.  

A personal hearing was held before the Board in January 1978, 
at which the appellant presented argument in support of his 
claim.  At the hearing it was noted that the issue presented 
for reconsideration was limited to service connection for 
anxiety reaction.  The appellant furnished a history of his 
psychiatric disorder before, during, and after service, 
describing the circumstances surrounding his induction into, 
training in, and separation from military service and, in 
particular, the treatment that was provided for his nervous 
disorder during service.  It was argued, essentially, that 
his pre-existing nervous disorder underwent a permanent 
increase in severity during service beyond that to be 
expected due to the natural progress of the disorder and that 
the Board erred in finding otherwise.  

In March 1978, the Board issued a Reconsideration decision 
that found that the findings of fact in the Board's November 
1976 decision were entirely consistent with and supported by 
the evidence of record.  The Board concluded that the 
unanimous decision in November 1976, denying service 
connection for a chronic nervous disorder, represented a 
correct application of the governing law to the facts found 
and did not involve obvious error.  The appellant's appeal 
was denied.  

In February 1979, the appellant submitted a letter from a 
private physician indicating that he had treated the 
appellant since December 1970 for various reasons, including 
for a depressive state and emotional problems.  

A September 1979 VA outpatient examiner, at which time the 
appellant was evaluated for several unrelated complaints, 
indicated that he appeared to be hypochondriacal.  

A rating decision in June 1987 concluded that no new and 
material evidence had been presented to reopen the 
appellant's claim.  He was notified of that determination and 
did not appeal.  

Dr. John P. Taylor wrote in July 1989 that the appellant's 
nervous condition was worsened while he was serving on active 
duty due to his not being able to take medication.  

In May 1990, a personal hearing was conducted before a 
hearing officer at the RO.  The appellant testified regarding 
the effects of his psychiatric disorder before, during, and 
after service, including the medication he took.  He 
indicated that he was hospitalized once when he was a child 
for treatment of the disorder.  He stated that, during 
service, he was under considerable stress, but no one was 
willing to assist him in adjusting to his new life.  The 
appellant testified to his belief that, had he been given his 
medication as prescribed, he would have been able to continue 
in military service.  

In April 1991, a personal hearing was conducted before the 
Board at the RO.  The appellant submitted a copy of an ACLU 
handbook on the rights of veterans, including a column from 
Jack Anderson, and an audio cassette recording of an ABC 
20/20 broadcast from October 1987, as well as recorded 
commentary by himself.  He testified essentially as before, 
indicating that, when he entered onto active duty, his 
medication, phenobarbital was taken from him and he was not 
allowed to take it.  He stated that "my hands used to shake 
and quiver just like this, but now I have body jerk motions 
where-that last about 10 to 15 seconds."  He reported that 
his physician had discontinued his phenobarbital several 
years previously and he had developed the body jerking 
thereafter.  

The Board, by a decision in April 1992, found that new and 
material evidence had not been presented to reopen the 
appellant's claim.  

In a May 1993 Memorandum Decision, the Court held that Dr. 
Taylor's July 1989 statement must be deemed credible for 
purposes of determining whether evidence is new and material.  
Accordingly, the Court found that the evidence was new and 
material, reopened the veteran's claim, and remanded the case 
to the Board for further development and adjudication.  

The report of a history and physical at the time of a private 
psychiatric hospitalization in November 1974 indicates that 
that hospitalization was precipitated by the fact that the 
appellant had been separated from his wife for about 8 months 
and had seen her a couple weeks previously, had become "all 
shook up," and "needed help in handling his feelings."  It 
was noted that he had been hospitalized in 1959 for "nerves 
and symptoms of epilepsy by Dr. L.H. Taylor."  He was also 
seen by Dr. Taylor in January 1970, at which time the 
diagnostic impression was of immature personality.  The 
November 1974 examiner's initial impression was of marital 
maladjustment, immature personality, consider simple type 
schizophrenia.  Psychological testing was suggestive of a 
characteriological disorder of the inadequate type.  The 
summary of that hospitalization lists a diagnosis of immature 
personality.  

Received in January 1994 were private medical records dated 
from February 1974 to August 1990, and received in January 
1994, reflecting occasional visits.  A note dated in July 
1974 questioned whether the appellant was manic versus 
schizophrenic.  Records in 1980 indicate only that he was 
depressed.  

A private examiner in March 1981 noted the appellant's 
symptoms of headaches and depression.  He listed diagnoses of 
depressive neuroses and obsessive compulsive personality.  
Another private examiner in June 1981 reported dependency and 
obsessive traits and indicated that the appellant's obsession 
with VA benefits "seems to have shifted into the paranoid 
spectrum" and he needed antipsychotic medication.  

The report of a private neuropsychiatric evaluation in August 
1981, received in January 1994, sets forth the appellant's 
psychiatric history essentially as previously described.  At 
that time he reported a dysphoric mood with feelings of 
depression, but there were no overt suicidal ideas.  The 
examiner commented that he had had emotional difficulties for 
approximately one third of his life.  He indicated that the 
appellant's characteristics fit the DSM classification of 
latent schizophrenia or borderline personality.  In November 
1981, another examiner noted the appellant's statement, "I 
need a good head doctor who can get me disability that I 
deserve."  

Additional private medical records were received in January 
1997; the records were apparently developed in conjunction 
with the appellant's claim for Social Security Administration 
disability benefits and included the reports of medical 
examiners in September 1983 and December 1985, psychological 
testing conducted in May 1984, as well as the report of an 
interview with the appellant's mother in February 1986.  The 
1983 examiner described in detail the history of the 
appellant's various medical and psychological problems, 
although the only comment regarding a psychiatric disorder 
was that he had had a problem with his nerves for a long 
time, including a private hospitalization at age eight, when 
he was given phenobarbital for seizures.  The examiner did 
not comment on any psychological problems that the appellant 
had during service.  

The clinical psychologist in May 1984 described the testing 
results in detail, concluding that they indicated that the 
appellant was trying to present himself in the most 
unfavorable light and appeared "to be obsessed with the idea 
of establishing his disability and brooding over the 
injustices done in the past in his denial of such."  The 
psychologist did not assign a psychiatric diagnosis.  

The December 1985 examiner indicated that the appellant 
"apparently" had "a longstanding history of schizophrenia 
with several treatments in the past."  He wrote that the 
appellant had stated that he was hospitalized in 1974 for 
psychiatric care.  The appellant reported to him that "at 
the time he apparently was hearing things, felt that people 
were after him, out to get him, to hurt him.  He also had 
been then very depressed and his marriage has been 
collapsed."  The examiner diagnosed moderately severe, 
chronic paranoid schizophrenia, in partial remission.  He 
indicated that he believed that he had had "schizophrenic 
process for years."  

In February 1986, the appellant's mother was interviewed 
concerning his claim.  She described the current 
manifestations of his psychiatric illness and the effects 
that the illness had on his ability to work and on his daily 
life.  

Private medical treatment records dated from August 1987 
through August 1990 reflect several different psychiatric 
diagnoses for the appellant:  Narcissistic personality 
disorder; obsessive-compulsive disorder with paranoid 
features; mild bipolar disorder flavor with grandiosity, but 
more likely defense mechanism against inadequacy; although 
the most frequent diagnosis was of narcissistic personality 
disorder, with examiners stating that the appellant appeared 
"grandiose, preoccupied with fantasies of unlimited success, 
keeps fishing for compliments, sense of entitlement, 
interpersonally exploitative, reacts to criticism with 
rage."  One of the examiners during this period commented 
that the appellant felt "entitled to being supported by 
society, has precedent in his family and has no insight.  
Expect dogged persistence per disability and possibly 
exaggeration of symptoms when confronted with the truth."  

A VA compensation psychiatric examination was conducted in 
May 1994.  The examiner reported the appellant's contention 
that his nervous condition worsened during the 28 days of his 
active service, because his medication was withheld from him.  
He noted specifically that he was taking phenobarbital for 
anxiety and tremor prior to service and that since his 
separation he had continued to have problems with anxiety.  
The only psychiatric diagnosis assigned was personality 
disorder.  The examiner commented that the appellant 

admits that he had trouble with his 
nerves for a long time before entering 
the Service, and was getting treated with 
"nerve medication" that was 
Phenobarbital.  He was only in the 
Service for less than one month.  The 
difficulties that he has experienced 
after his time in the Service are 
consistent with personality disorder.  I 
see no evidence of other psychiatric 
difficulties at this time.  

At the appellant's request, another personal hearing was 
conducted before a hearing officer at the RO in June 1995.  
He testified that he was able to play football in high school 
without any trouble and was in the high school band.  He also 
was able to drive, without fainting or blackouts.  The 
appellant indicated that he took phenobarbital for many years 
prior to service and it kept his shaking hands pretty much 
under control.  He again testified in detail about the 
circumstances surrounding his induction and transfer to his 
basic training station.  He stated that when he arrived for 
basic training, his nerve medication was taken away from him, 
despite the letter from his physician stating that he needed 
it, and he was not allowed to take it during the remainder of 
his period of service.  As a result, he became increasingly 
nervous and even fainted, before processing was initiated to 
separate him from service.  The appellant further testified 
that his private physician, Dr. J. P. Taylor, told him that 
the brief period that he was off the medication was enough to 
do possible severe damage.  He also stated that, after the 
medication was resumed, he never returned to the same level 
of symptomatology as he had prior to service.  

In December 1996, another VA psychiatric compensation 
examination was conducted.  The examiner indicated that he 
had reviewed the record and stated that the appellant 

is very focused in a 28-year battle with 
the Veteran's Administration over 
receiving compensation for a service-
connected disability for mental 
disorders.  He states that he had been 
taking medication since the time he was 8 
years old, phenobarbital, for "control 
of seizures and epilepsy" along with 
helping out with his nerves.  This was 
given to him by Dr. L. H. Taylor, a 
letter from whom is in his records.  The 
medication was denied to him during the 
two-month period that he was in the air 
force in 1970, but he suffered fainting 
spells and anxiety because of this, and 
due to a re-enlistment code, he has been 
unable to find substantial work, and this 
helped ruin his relationships.  "If I 
get service-connected disability, I could 
go on with my life."  "I could have a 
better lifestyle."  "It is what I am 
entitled to." 

After examining the appellant, the examiner assigned no Axis 
I diagnosis, but assigned an Axis II diagnosis of personality 
disorder, not otherwise specified, borderline and 
narcissistic traits.  He commented that 

Essentially, I can find no evidence of 
expressed opinion other that the patient 
seemed to be suffering from a personality 
disorder prior to him entering the 
service.  Coming from an abusive family 
and having a father with his own 
psychiatric difficulties is what has made 
the patient's childhood and adolescence 
quite difficult which he agrees with by 
his own admission.  Dr. L. H. Taylor was 
not a psychiatrist but a surgeon who 
describes treating the patient with 
phenobarbital for a nervous condition, 
but by his own admission, the patient 
said it was also for his hands shaking 
and that maybe he has seizures or 
epilepsy.  Even if the patient did have a 
verifiable anxiety disorder prior to 
entering the service, I would be of the 
opinion that two months in the service 
would not have had the traumatic effect 
that the patient feels that it did when 
he was in there.  

Certainly, individuals with personality 
disorders have difficulty adjusting to 
the service, and the patient seems to be 
an individual with such difficulties.  
There have been multiple psychiatric 
evaluations of this individual.  All of 
them have a strong flavor of a 
personality disorder and not an Axis I 
diagnosis in this man.  I question 
whether the patient's life would truly be 
better if he no longer had this vendetta 
against the VA to work for on a day by 
day basis.  When I asked him why he has 
not gone on with his life his quote was 
"I believe in it."  An individual who 
puts all of his aspects and hopes on one 
condition for such a long period of time 
would certainly be considered as having 
strong traits of a personality disorder.  
If the patient had had symptoms of post-
traumatic stress disorder, one could make 
an argument that this may have occurred 
during his period in the service and that 
this has continued to affect him years 
afterwards.  Personality disorders, by 
definition, are formed in adolescence and 
have a chronic course which, in my 
opinion, his two months in the service 
had very little impact on.  I would still 
question that if he had an anxiety 
disorder, that his two months in the 
service had impacted it to the degree 
that the patient feels that it did to the 
point that 26 years later he is still 
focused on this one goal when the 
evidence on his repeated evaluations have 
shown otherwise.  

The appellant was previously represented before VA by 
Paralyzed Veterans of America, Inc.  In February 1997, he 
designated The American Legion as his representative.  

In May 1997, the appellant's representative requested an 
independent medical opinion to determine whether his 
psychiatric disorder was aggravated during service.  

In September 1997, the psychiatrist who examined the 
appellant in December 1996 again reviewed the record in order 
to provide the medical opinion that was previously requested.  
The psychiatrist stated that 

From my record review, I would like to 
make a few comments.  The first of which 
has to do with my standing.  I am being 
referred to in several places as a VA 
doctor.  I do not work for the Veterans' 
Administration, I work for the University 
at South Carolina School of Medicine and 
although I am compensated for my time I 
am compensated through the University and 
not paid directly any funds for any 
evaluation that I do.  Additionally, in 
the American Legion statement of 5/23/97, 
they state that the veteran had never had 
a seizure before since being in the Army.  
That is incorrect, and even the veteran 
repeats that statement in his statement 
of 3/14/97 where he admits that he has 
had seizures but never while he was on 
medication.  Of note, in that same 
statement, the veteran discusses his 
difficulties that he has encountered 
including guilt, dreams, depression and 
suicide.  There is nothing made or no 
complaints made or any psychosis or 
psychotic disorder that would be related 
to schizophrenia which he seems to be 
contesting as his psychiatric diagnosis.  
As in my previous evaluation, I have 
stated that the veteran has had multiple 
psychiatric diagnoses in the past and 
that I am aware that it must be confusing 
for both the veteran and others reviewing 
his file to come to an accurate opinion.  
It is certainly truthful that Psychiatry 
and psychiatric terms have changed 
drastically over the past 25 years and 
what may have been used as one term 
25 years ago is now non-existent and vice 
versa.  I think if one looks at the 
veteran's entire record they would see 
overwhelmingly that he had been diagnosed 
on multiple occasions with personality 
disorders and not with an Axis I 
diagnosis such as schizophrenia.  Dr. 
Taylor in 1975 called it immature 
personality.  In 1974, a psychological 
testing "ineffectual response to 
emotional, social, intellectual and 
physical demands".  His diagnosis of 
personality disorders were again 
confirmed in 1979 by Dr. Jones and Dr. 
Ellison and again in 1981 by Dr. Page.  
One point which may be confusing to the 
veteran and others reviewing is file is 
that Dr. Page diagnosed him with latent 
schizophrenia.  Latent schizophrenia is 
now considered borderline personality 
disorder.  This would be one of those 
terms that is no longer used and did not 
refer to a process of schizophrenia as we 
would use today. ... In fact of the 
literally dozens of evaluations that the 
veteran has had there is only one that I 
find in the record from Dr. Galvono in 
1985 which diagnosed him with 
schizophrenia.  Of note, in her records, 
she states that he had a long history of 
schizophrenia and I believe this to be 
incorrect.  I can not find in his records 
that he had a long history of 
schizophrenia.  What I find in his 
records is a long history of a 
personality disorder.  The fact that he 
has been so vigilant in his pursuance of 
compensation over the past 25 years would 
probably be more diagnostic for 
personality disorder than any other piece 
of evidence.  This would not be 
characteristic of a petient [sic] with 
schizophrenia at all.  As I stated in my 
previous evaluation, I truly believe that 
he is significantly disabled and unable 
to function well in society [by] that 
this longstanding and chronic problem is 
due to a personality disorder which as I 
stated in 12/96 was I believe to be 
personality disorder NOS.  I disagree 
with statements that are made throughout 
the record that he never had any problems 
prior to entering the service.  He made 
statements to me in my previous 
evaluation about difficulties with his 
father and growing up which show 
otherwise.  In conclusion, Psychiatry is 
an ever changing field but I think if one 
looks at the record of the 25 years and 
the quality of the individuals who have 
examined the veteran over that time, in 
particular, including Dr. Ellison and Dr. 
Mullin, who are both well respected in 
the up state for their clinical 
knowledge, I think it is clear that one 
sees a history of a significant and 
severe personality disorder and not that 
of an Axis I diagnosis. 

In May 1998, the appellant's representative again requested 
that, "in view of the relative complexity of this case and 
the many and varied diagnoses reflected in the record over 
many years time," the case be referred "to a medical expert 
outside the Department for the rendering of an independent 
medical opinion," citing 38 C.F.R. §§ 20.901, 20.902.  

Appellate consideration of this case was deferred at that 
time, pending promulgation of regulations implementing PL 
105-111, concerning motions for revision of decisions of the 
Board on the basis of clear and unmistakable error.  Those 
regulations were finalized, effective in February 1999.  The 
appellant's motion in this regard concerning two prior 
decisions of the Board in this case is considered in a 
separate decision issued concurrently with this decision.  

Analysis

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998).  

For purposes of service connection, every claimant shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

Also, a preexisting injury or disease will be presumed to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious or manifest) that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306.  
However, temporary flare-ups of a disorder do not constitute 
aggravation if there is no increase in the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).  

New and material evidence 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the Court has 
recently indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  First, VA must determine whether new and material 
evidence has been presented under § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, VA should evaluate the 
merits after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The appellant's claim for service connection for a 
psychiatric disorder has been denied several times, most 
recently by a rating decision in June 1987.  That rating 
decision found that no new and material evidence had been 
presented to reopen the claim.  The appellant was notified of 
that determination and did not appeal.  Therefore, the June 
1987 rating decision is final.  

The medical evidence of record prior to that decision showed 
that the appellant had received treatment for a nervous 
disorder, including hospitalization and chronic medication, 
for many years prior to his enlistment in the Air Force in 
1970.  During service, he was first evaluated for psychiatric 
symptoms within three days of beginning active service; it 
was determined that he had chronic anxiety reaction that pre-
existed service and was not aggravated by service.  He was 
separated from service with less than 30 days' active 
service.  

Subsequent medical records reflect varying characterizations 
of the appellant's psychiatric disorder, including "very 
anxious personality," "depressive state and emotional 
problems," and hypochondriasis.  No examiner specifically 
commented on the progression, if any, of the appellant's 
psychiatric disorder during service.  

In July 1989, the appellant submitted a July 1989 letter from 
Dr. John P. Taylor, stating that his nervous condition had 
worsened while he was serving on active duty due to his being 
unable to take his medication.  

Dr. Taylor's statement must be presumed to be credible and 
true for purposes of determining whether the evidence is new 
and material in order to reopen the appellant's claim.  In 
light of the fact that the statement provides specific 
medical evidence that the appellant's psychiatric disorder 
increased in severity during service-evidence that was not 
previously of record-the Court determined in May 1993 that 
new and material evidence had been presented and reopened the 
appellant's claim.  

Well grounded claim

The second step set forth by the Court in Elkins and Winters 
is to determine whether the reopened claim is well grounded.  

For purposes of determining whether a well grounded claim has 
been presented, all evidence is presumed to be true, unless 
it is inherently incredible.  In this case, the evidence of 
record clearly and unmistakably shows that the appellant had 
a chronic psychiatric disorder prior to service-and he does 
not argue otherwise.  The only remaining question relates to 
the proper diagnosis for the disorder and to whether the 
disorder increased in disability during service.  Although 
Dr. Taylor's July 1989 statement does not indicate a 
diagnosis for the appellant's disorder, it does specifically 
state that the condition worsened during service.  For 
purposes of determining whether the claim is well grounded, 
Dr. Taylor's opinion is deemed to be credible and, inasmuch 
as it purports to provide medical evidence of aggravation of 
the appellant's psychiatric disorder during service, the 
Board finds that the evidence is sufficient to meet the 
criteria for a well grounded claim.  38 U.S.C.A. § 5107(a).  

Service connection for a psychiatric disorder

The appellant's representative has argued on two recent 
occasions that an opinion should be obtained from an 
independent medical expert.  However, the Board finds that 
this case is not so complex or controversial, as argued by 
the appellant's representative in May 1998, that such an 
additional opinion is needed.  The medical evidence prior to 
December 1996 was indeed somewhat unclear as to the precise 
diagnosis for the appellant's psychiatric disorder.  
Accordingly, an opinion was obtained by the RO from a 
psychiatrist at the University of South Carolina Medical 
School, on behalf of VA, in December 1996 (with an addendum 
in September 1997) in an attempt to clarify the proper 
diagnosis.  Initially, the examiner stressed that he was not 
a VA employee.  He then provided a clear, unequivocal, and 
well reasoned opinion, based on a thorough review of the 
medical record in this case, distinguishing contrary opinions 
and being supported by reference to pertinent evidence 
contained in the file.  The record does not reflect any such 
clear and unequivocal opinion to the contrary.  The Board 
concludes, therefore, that an additional opinion by an 
independent medical expert is not necessary in this case.  
See 38 U.S.C.A. § 5109; 38 C.F.R. §§ 3.159, 20.901, 20.902.  
Further, there is no indication that there are additional, 
pertinent records which have not been obtained.  Accordingly, 
there is no further duty to assist the appellant in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

The next question to be addressed in this case is whether the 
appellant entered service with a pre-existing psychiatric 
disorder.  As indicated above, a claimant is presumed to be 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.  In this case, although the examiner at 
the time of the appellant's enlistment examination did not 
note any abnormal psychiatric clinical findings or diagnosis, 
the medical evidence clearly shows that the appellant had a 
chronic psychiatric disorder for many years prior to service 
and he does not contend otherwise.  The enlistment examiner 
did report that the appellant had mild anxiety, elaborating 
on the appellant's notation that he had a history of nervous 
trouble.  In addition, the letters from two physicians that 
he presented at the time of his enlistment clearly and 
unmistakably demonstrate that fact.  Also, the notation of 
such severe psychiatric problems within days of the 
appellant's entry onto active duty, considering all the 
medical evidence, indicates that such a disorder could not 
have originated in so short a period.  See 38 C.F.R. 
§ 3.303(c).  Moreover, the body of the available medical 
evidence clearly and unmistakably indicates that the 
appellant has had psychiatric problems since early childhood.  
Therefore, the Board finds that the presumption of soundness 
at the time of service entry is rebutted.  

Therefore, setting aside for the moment the question as to 
the proper psychiatric diagnosis, in order to establish 
service connection for the appellant's psychiatric disorder, 
the only remaining question concerns whether the disorder 
that clearly pre-existed service was aggravated by service.  

The appellant has testified that his psychiatric medication 
was taken from him when he first reported for duty and was 
withheld from him during service, and that, as a result, his 
psychiatric disorder permanently worsened.  However, the 
service medical records indicate that, at least when he was 
first noted to have manifested symptoms of a severe nervous 
condition three days after his entry onto active duty, he was 
then taking medication for the condition.  In addition, the 
service medical records do not reflect fainting episodes 
during service, as claimed by the appellant.  Nevertheless, 
regardless of whether he was able to continue taking his 
medication during service, more than just an increase in 
symptomatology is required for service connection-there must 
be a permanent increase in the basic disorder.  

In this regard, however, the medical evidence does not show 
that even the increase in symptomatology was permanent.  
There is no medical evidence of psychiatric problems during 
the first few years after the appellant's separation from 
service, although he was hospitalized in 1974 for psychiatric 
treatment.  Moreover, the service department examiners 
specifically indicated that the pre-existing psychiatric 
disorder was not permanently aggravated by service.  

The only medical evidence that is supportive of the 
appellant's contention that the psychiatric disorder 
permanently increased in disability during service is the 
1989 letter from Dr. Taylor.  However, that letter is 
conclusory and is not supported by reference to any pertinent 
evidence in the record.  The report of the December 1996 VA 
psychiatric compensation examination (and September 1997 
addendum), on the other hand, submitted after a thorough 
review of all the available medical records, states that, 
even if the appellant had an anxiety disorder prior to 
entering service, the short period in service would not have 
had the traumatic effect claimed by the appellant.  

Nevertheless, all of the above discussion is essentially 
academic because the appellant does not have a psychiatric 
disorder for which service connection may be granted.  The 
Board notes that varying psychiatric diagnoses have been 
assigned over the years.  In service, anxiety reaction was 
listed as the disorder that pre-existed, but was not 
aggravated by, service.  In July 1974, a private physician 
question whether the appellant was manic or schizophrenic.  
The appellant was hospitalized later in 1974 for psychiatric 
treatment and the examiner at that time diagnosed immature 
personality, although marital maladjustment and possible 
simple type schizophrenia were also noted.  Private medical 
records in 1979 and 1980 noted depression and emotional 
problems.  A private physician in 1981 diagnosed depressive 
neuroses and obsessive compulsive personality.  Another 
private physician in 1981 assigned a diagnosis of latent 
schizophrenia or borderline personality.  Still another 
physician in December 1985 referred to the appellant's 
longstanding history of schizophrenia and diagnosed 
moderately severe, chronic paranoid schizophrenia, indicating 
that he believed that the appellant had had "schizophrenic 
process for years."  Other private medical records developed 
during the late 1980s mainly noted either narcissistic or 
obsessive compulsive personality disorder or bipolar 
disorder.  A VA physician in 1994 listed only personality 
disorder as a diagnosis.  

In December 1996, in an attempt to reconcile the varying 
psychiatric diagnoses that were of record, the RO obtained an 
opinion from another psychiatrist.  In that examination 
report and in an addendum submitted by the same psychiatrist 
in September 1997, the examiner advanced a rationale for the 
differing diagnoses in the file.  He indicated that some of 
the findings noted in the record were plainly incorrect, 
pointing specifically to comments that the appellant had not 
had any seizures since service, whereas the appellant himself 
had admitted that he had had seizures, just not when he was 
taking medication.  He also stated that, although one 
examiner had listed a diagnosis of schizophrenia-and had 
even noted that there was a long history of schizophrenia-he 
could find no evidence whatsoever of psychotic manifestations 
in the record to support such a diagnosis.  The examiner also 
stated that psychiatric nomenclature had changed during the 
past 25 years, noting in particular that the diagnosis of 
latent schizophrenia that had previously been assigned was 
now considered to be borderline personality disorder.  He 
also found that, on his examination, there was no evidence of 
any manifestation of any psychiatric disorder other than 
personality disorder.  The examiner concluded that, 
considering the totality of the available medical evidence, 
it appeared clear that the proper psychiatric diagnosis at 
the time of his examination, as well as during the 
appellant's very brief period of service and through the 
years since service, was personality disorder, not otherwise 
specified.  

The Board finds that the preponderance of the medical 
evidence clearly establishes that the proper diagnosis for 
the appellant's psychiatric disorder, both now and while he 
was in service, is personality disorder.  Inasmuch as the 
regulations preclude service connection for a personality 
disorder, service connection must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.303(c).  


ORDER

Service connection for a psychiatric disorder is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

